*398
By the Court,

Suti-ieeland, J.
The general property of the plaintiff in the articles in question is not disputed. The seizure is justified on the ground that the sleigh and horses were employed in removing and carrying away from Sali-na of salt which had not been inspected, and upon which the duties had not been paid. This fact was clearly established. By the 142d § of the act relating to this subject, 1 R. S. 276, it is provided that every person who shall remove or attempt to remove salt, &c. before it shall have been inspected, and the duties thereon paid, shall forfeit $5 for every bushel so removed ; and that the boat, vessel, cart, wagon, sled, or other vehicle, in and by which the same shall be removed, &c. together with the apparel, tackle and team thereto belonging, shall be taken to be the property of such person, and shall be liable to the payment of such penalty. The 144th § expressly authorizes the officer who may seize the salt, also to seize the boat, sled or other vehicle in which it may be found, with the team belonging thereto, and to retain the same until the determination of the suit which may be brought for the penalty. It was shown that a suit had been brought against Phillips for the penalty, and the seizure and detention of the sleigh and horses were justified under the foregoing provisions.
It is contended by the counsel for the plaintiff, that the provisions of the statutes on this subject are unconstitutional, inasmuch as they authorize the seizure and detention of the property of one man for the offence of another. This is a feature which has always existed in the revenue laws of this, and it is believed of every other country. The laws of the United Slates are more rigid than this; they are justified by the necessity of the case. A revenue system cannot be enforced without these prompt and summary remedies.
The declarations of Phillips, tending to show that the salt had been smuggled, were properly admitted. The salt was found in his possession, on board the sleigh, and drawn by the horses in question. Under this act they are to be considered-his property, and liable as such for the penalties to which he has subjected himself.
*399The evidence of the defendant's authority to make the seizure was prima facie sufficient.
It was a matter of sound discretion in the judge, whether he would permit new witnesses to be examined, after the counsel had summed up. It was objected to in this case by the defendant’s counsel, on the ground that some of his witnesses had left the court; their re-examination might have been necessary.
The general scope of the charge of the judge was pretty strong against the plaintiff; but not more so, I think, than was warranted by the evidence.
New trial denied.